ORDER

PER CURIAM.
Elnora Iverson (previously Wyatt) (Wife) appeals from a partial summary judgment entered by the Circuit Court of Jackson County requiring her to execute a quit-claim deed for real property to her ex-husband, Kenneth Wyatt (Husband). The action before the court stems from a 1977 dissolution of marriage proceeding in which the parties waived a court division of the property. Both parties, however, agreed that the marital home would belong to Husband, and Wife testified she had executed the deed transferring her interest to him. After prolonged litigation, including a previous appeal here, Husband filed this action in equity to compel Wife to deed her interest in the property to him. Because this court finds that Wife failed to plead § 516.350 as an affirmative defense and that the doctrine of laches does not apply, the summary judgment granted by the trial court is affirmed.